USCA4 Appeal: 21-1761      Doc: 11         Filed: 08/22/2022     Pg: 1 of 2




                                             UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                               No. 21-1761


        MICHAEL E. HERNANDEZ,

                             Plaintiff - Appellant,

                      v.

        B. JOHNSON; SERGEANT GARDNER; FELIX TAYLOR; CORRECTIONAL
        OFFICER ADAMS; CHARLOTTE EVANS,

                             Defendants - Appellees.



        Appeal from the United States District Court for the Eastern District of North Carolina, at
        Raleigh. Richard E. Myers, II, Chief District Judge. (5:19-ct-03399-M)


        Submitted: August 18, 2022                                        Decided: August 22, 2022


        Before WYNN, THACKER, and HEYTENS, Circuit Judges.


        Affirmed by unpublished per curiam opinion.


        Michael E. Hernandez, Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 21-1761      Doc: 11        Filed: 08/22/2022     Pg: 2 of 2




        PER CURIAM:

              Michael E. Hernandez appeals the district court’s order dismissing his 42 U.S.C.

        § 1983 complaint and denying his motion to appoint counsel. We have reviewed the record

        and find no reversible error.      Accordingly, we affirm the district court’s order.

        Hernandez v. Johnson, No. 5:19-ct-03399-M (E.D.N.C. June 9, 2021). We dispense with

        oral argument because the facts and legal contentions are adequately presented in the

        materials before this court and argument would not aid the decisional process.

                                                                                     AFFIRMED




                                                    2